Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Darryl Boyd Adkins appeals the district court’s order granting Defendants’ summary judgment motion in his 42 U.S.C. § 1983 (2012) action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Adkins v. McDonald, No. 5:14-ct-03169-F (E.D.N.C. Feb. 23, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED